Case: 18-40532   Doc# 105   Filed: 11/23/18   Entered: 11/23/18 13:30:52   Page 1 of
                                         13
Case: 18-40532   Doc# 105   Filed: 11/23/18   Entered: 11/23/18 13:30:52   Page 2 of
                                         13
Case: 18-40532   Doc# 105   Filed: 11/23/18   Entered: 11/23/18 13:30:52   Page 3 of
                                         13
Case: 18-40532   Doc# 105   Filed: 11/23/18   Entered: 11/23/18 13:30:52   Page 4 of
                                         13
Case: 18-40532   Doc# 105   Filed: 11/23/18   Entered: 11/23/18 13:30:52   Page 5 of
                                         13
Case: 18-40532   Doc# 105   Filed: 11/23/18   Entered: 11/23/18 13:30:52   Page 6 of
                                         13
Case: 18-40532   Doc# 105   Filed: 11/23/18   Entered: 11/23/18 13:30:52   Page 7 of
                                         13
Case: 18-40532   Doc# 105   Filed: 11/23/18   Entered: 11/23/18 13:30:52   Page 8 of
                                         13
Case: 18-40532   Doc# 105   Filed: 11/23/18   Entered: 11/23/18 13:30:52   Page 9 of
                                         13
Case: 18-40532   Doc# 105   Filed: 11/23/18 Entered: 11/23/18 13:30:52   Page 10 of
                                         13
Case: 18-40532   Doc# 105   Filed: 11/23/18 Entered: 11/23/18 13:30:52   Page 11 of
                                         13
Case: 18-40532   Doc# 105   Filed: 11/23/18 Entered: 11/23/18 13:30:52   Page 12 of
                                         13
Case: 18-40532   Doc# 105   Filed: 11/23/18 Entered: 11/23/18 13:30:52   Page 13 of
                                         13
